Name: Council Regulation (EEC) No 2195/81 of 27 July 1981 on a special programme concerning drainage operations in the less-favoured areas of the West of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 81 Official Journal of the European Communities No L 214/5 COUNCIL REGULATION (EEC) No 2195/81 of 27 July 1981 on a special programme concerning drainage operations in the less-favoured areas of the West of Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . In order to improve the conditions of agricul ­ tural production in certain less-favoured areas of the West of Ireland, a common measure within the meaning of Article 6 of Regulation (EEC) No 729/70 is hereby established for arterial and field drainage, in order to complement the common measure referred to in Directive 78/628/EEC. 2. Articles 2, 3 , 6 and 7 of Directive 78/628/EEC shall apply to the common measure referred to in paragraph 1 . 3 . The drainage programme must be such as to provide an assurance that the measures envisaged are compatible with protection of the environment. Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment^2), Whereas the field drainage programme envisaged by Council Directive 78/628/EEC of 19 June 1978 on a programme to accelerate drainage operations in the less-favoured areas of the West of Ireland (3 ) has proved highly successful ; whereas drainage works on approximately two-thirds of the 100 000 ha, being the maximum limit prescribed, has already been almost completed and the drainage plans for the remainder have also been finalized ; Whereas Directive 78/628/EEC provides for a total Community financing of 26 million units of account for the five-year period of the common measure ; whereas because of the escalation of costs of the river excavation work under the arterial drainage programme, this amount has proved to be insuffi ­ cient ; whereas, as a result, the arterial drainage programme can be completed only by increasing the financial resources provided for in that Directive ; Whereas also, there is urgent need for improving the conditions of agricultural production in additional less ­ favoured areas of the West of Ireland within the meaning of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), as last amended by Directive 80/666/EEC (5) ; whereas provision of drainage is a necessary means to such improvement within a relatively short time ; Whereas, as a result of the above, it is necessary to introduce a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agri ­ cultural policy (6), as last amended by Regulation (EEC) No 3509/80 ( 7) aimed at complementing the measure provided for in Directive 78 /628/EEC, 1 . Field drainage, as referred to in Article 1 ( 1 ) shall extend to not more than 50 000 ha. Arterial drainage as referred to in Article 1 ( 1 ) shall be limited to an eligible expenditure of not more than 30 MECU (A). 2. The expenditure on arterial drainage referred to in the second subparagraph of paragraph 1 may serve to complete works already foreseen within the frame ­ work of Directive 78 /628 /EEC. Article 3 The EAGGF Guidance Section shall reimburse 50 % of expenditure by Ireland on the common measure, However, the contribution of the Fund to field drainage may not exceed 425 ECU (A) per hectare . Article 4 1 . The duration of the common measure shall be limited to 31 December 1986 . 2 . The estimated total cost of the common measure to be charged to the Fund shall be 30 million ECU for its whole duration . (') OJ No C 158, 27 . 6 . 1981 , p . 6 . (2 ) Opinion delivered on 10 July 1981 (not yet published in the Official Journal). Article 5 (3 ) OJ No L 206, 29 . 7 . 1978 , p . 5 . (4 ) OJ No L 128, 19 . 5. 1975, p . 1 . ( 5 ) OJ No L 180, 14 . 7 . 1980, p . 34 . (") OJ No L 94, 28 . 4 . 1970 , p . 13 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.( 7) OJ No L 367, 31 . 12. 1980 , p . 87 . No L 214/6 Official Journal of the European Communities 1 . 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1981 . For the Council The President P. WALKER